Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-24 as submitted on 05/28/2020 for consideration were examined for this non-final office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 was considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the abstract is longer than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites “said first and second alternative practice options”. However, the specification does not define what first and second alternative practice options are. 
For the purposes of this office action “first and second alternative practice options are consider to be procedure or treatment alternatives
Claims 9-14 also recite a similar limitation and are therefore considered to be indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-14 are drawn to a system, and Claims 15-24 are drawn to a method each of which is within the four statutory categories (i.e. a process, machine, manufacture, or composition of matter). 
Step 2A (1):
Claim 1 recites, in part, performing the steps of:
determining output information concerning said outcomes by accessing statistical data relating to one or more of costs, facility utilization, complications, morbidity, and mortality associated with said alternative practice options; and facility data, specific to said medical facility, impacting said outcomes associated with said alternative practice options
The above step falls within the scope of a mental process and therefore recite an abstract idea. Fundamentally the process is comparing cost and other factors of different procedures to decide on an action. A human could perform each of the steps mentally, by observation, evaluation, judgement, and/or forming an opinion. 
Claim 15 recites, in part, performing the steps of:
identifying a first primary medical procedure and a second primary medical procedure for treating a given medical condition
developing a population model for said medical facility relating to a patient population expected to be treated for said given medical condition using one of said first and second primary medical procedures
determining, using said population model for said medical facility, a statistical estimate of secondary medical care associated with each of said first and second primary medical procedures, said secondary medical care being associated with at least one of complications, morbidity and mortality due to said first or second primary medical procedures;

Step 2A (2):
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claim 1 additionally recites 1) receiving input information based on a query by a user said query involving comparison, relative to specified criteria, of outcomes (clinical and cost) associated with alternative practice options for addressing a given condition in a given medical environment, 2) receiving said query, 3) providing an output responsive to said query based on said output information and mere data gathering and outputting.  
Claim 15 additionally recites 1) obtain secondary care cost information for said secondary medical care, and mere data gathering. 
Mere Instructions To Apply An Exception. MPEP 2106.05(f)
Claim 1 additionally recites 1) an input module for, 2) a processing platform, and 3) an output module for. 
Claim 15 additionally recites 1) accessing a database of cost information to, and 2) operating a processor using said statistical estimate and said secondary care cost information to perform a comparison of longitudinal costs associated with said first and second primary medical procedures.
The claims invoke computers and other machinery merely as tools to perform the abstract idea. With regards to a processing platform, the specification describes it as “the processing platform 103 includes an input module 102, a processor 105 and an output module 104” (Pg. 10, Lines 11-12). With regards to the processor, the specification indicates “the processor 105 may use the metadata, fields, and search tools, as well as branching logic, artificial intelligence (AI)” (Pg. 12, Lines 18-20). Additionally, 
Step 2B:
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
As explained above, claim 1 recites receiving input information based on a query by a user said query involving comparison, relative to specified criteria, of outcomes (clinical and cost) associated with alternative practice options for addressing a given condition in a given medical environment, receiving said query, providing an output responsive to said query based on said output information and mere data gathering and outputting.  Claim 15 recites obtain secondary care cost information for said secondary medical care. MPEP 2106.05(g)
The above elements have been determined to be well-understood, routine, conventional activity in the field. The specification does not indicate that sending and receiving the data is performed by anything other than generic, off-the-shelf computing devices. The buySAFE, Inc. v. Google, Inc. court decision (MPEP 2106(d)(II)) indicates that computers receiving and sending information over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner. 
Mere Instructions To Apply An Exception. MPEP 2106.05(f)
As explained above, claim 1 recites an input module, a processing platform, and an output module. Claim 15 recites accessing a database of cost information to, and operating a processor using said statistical estimate and said secondary care cost information to perform a comparison of longitudinal costs associated with said first and second primary medical procedures. MPEP 2106.05(f) 

Dependent claims: With respect to claims 2-14 and 16-24 have been considered and determined to not integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 
Claim 2 merely recites wherein said input module is operative for receiving information concerning said practice options and said criteria for comparing said outcomes via a user interface of a client device. The claim as a whole amounts to an abstract idea falling into the category of a mental process. The step of comparing outcomes can functionally be performed by a human mentally, by observation, evaluation, judgement, and/or forming an opinion. The additional step of receiving information amount to insignificant extra-solution activity and mere data gathering.
Claim 3 merely recites wherein said practice options concern first and second different medical procedures for addressing a medical condition. The description of practice options being different medical procedures is not functionally limiting, but provides examples of what practice options can be. 
Claim 4 merely recites wherein said practice options concern first and second different technologies for addressing a medical condition. The description of practice options being different technologies is not functionally limiting, but provides examples of what practice options can be.
Claim 5 merely recites wherein said practice options concern first and second facility policy options regarding one of length of stay, number of treatment events, and timing of treatment events. The description of practice options concerning policy options is not functionally limiting, but provides a description of the policies of facilities.
Claim 6 merely recites wherein said facility data comprises demographic information regarding a patient population of said facility. The description of facility data including demographic information is not functionally limiting, but provides examples of the data that is gathered in regards to the facility.
Claim 7 merely recites wherein said facility data comprises historical information regarding outcomes for said alternative practice options. The description of facility data including historical information is not functionally limiting, but provides examples of the data that is gathered in regards to the facility.
Claim 8 merely recites wherein said facility data comprises cost information concerning equipment associated with said first and second alternative practice options. The description of facility data having cost information associated with equipment use is not functionally limiting, but provides examples of the data that is included in determining cost.
Claim 9 merely recites wherein said statistical data is obtained from peer reviewed studies of outcomes for said first and second alternative practice options. The claim as a whole amounts to insignificant extra-solution activity, mainly mere data gathering. Essentially, the claim is obtaining information from sources. 
Claim 10 merely recites wherein said processing platform further accesses one or more databases including health care information concerning one of reimbursements, payments, financial incentives, and penalties associated with said first and second alternative practice options. The claim as a whole amounts 
Claim 11 merely recites wherein said output provides a cost comparison concerning said first and second alternative practice options. The claim as a whole is insignificant extra-solution activity, mainly mere data gathering. Essentially, the claim is providing cost for treatment options,
Claim 12 merely recites wherein said output provides information concerning levels of patient satisfaction associated with said first and second alternative practice options. The claim as a whole is insignificant extra-solution activity, mainly mere data gathering.
Claim 13 merely recites wherein said output provides information concerning staffing requirements associated with said first and second alternative practice options. The claim as a whole is insignificant extra-solution activity, mainly mere data gathering.
Claim 14 merely recites wherein said output provides information concerning burdening of specific resources associated with said first and second alternative practice options. The claim as a whole is insignificant extra-solution activity, mainly mere data gathering.
Claim 16 merely recites wherein said population model includes an estimate of a number of patients expected to be treated for said given medical condition in a defined time range. The claim as a whole is insignificant extra-solution activity, mainly selecting a particular data source or type of data to be manipulated.
Claim 17 merely recites wherein said population model includes demographic information about said patient population. The claim as a whole is insignificant extra-solution activity, mainly mere data gathering.
Claim 18 merely recites wherein said step of determining comprises obtaining study information from medical studies regarding said secondary medical care associated with each of said first and second primary medical procedures and applying said study information to said population model. The step of applying is directed toward the abstract idea of a mental process. The step is essentially forming an 
Claim 19 merely recites wherein said step of accessing said database comprises accessing a public database including regulatory information concerning one of reimbursements, payments, financial incentives, and penalties associated with at least one of said first and second primary medical procedures and said secondary medical care. The claim as a whole is insignificant extra-solution activity, mainly mere data gathering.
Claim 20 merely recites wherein said step of accessing said database comprises obtaining facility data, specific to said medical facility, regarding cost information associated with at least one of said first and second primary medical procedures and said secondary medical care. The claim as a whole is insignificant extra-solution activity, mainly mere data gathering.
Claim 21 merely recites wherein said step of accessing said database comprises obtaining cost information concerning equipment associated with said first and second primary medical procedures. The claim as a whole is insignificant extra-solution activity, mainly mere data gathering.
Claim 22 merely recites wherein said step of operating a processor comprises providing an output detailing said longitudinal costs. The claim as a whole is insignificant extra-solution activity, mainly mere data gathering.
Claim 23 merely recites further comprising operating said processor to provide outcome information other than said longitudinal costs. The claim as a whole is insignificant extra-solution activity, mainly mere data gathering.
Claim 24 merely recites wherein said outcome information comprises information regarding one of levels of patient satisfaction, staffing requirements and burden to specific resources of said facility. The claim as a whole is insignificant extra-solution activity, mainly mere data gathering.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 20140025390) in view of Fidone (U.S. Pub. No. 20180366213).
Regarding claim 1, Shen teaches:
A system for use in comparing outcomes of a medical facility for alternative practice options, comprising (“comparing the outcome from one group of healthcare services with the outcome of another group of healthcare services” (Paragraph 0256)):
a processing platform, associated with said input module, for receiving said query and determining output information concerning said outcomes by accessing (“outcome module identifies a specific outcome for analysis based on user input, receives patient care process data corresponding to the specific outcome, analyzes patient care process data based on a user defined model/calculation and generates outcome data indicative of performance of the patient care process” (Paragraph 0010)):
 statistical data relating to one or more of costs, facility utilization (“Utilization outcome is used to measure resource utilization: volumes, costs, labors and distributions. Utilization outcome can be evaluated by comparing the resource utilization for one group of resources with the resource utilization of another group of resources” (Paragraph 0134)), complications, morbidity, and mortality (“Clinic outcomes include complications or morbidity, mortality, longevity and/or quality of life” (Paragraph 0169)) associated with said alternative practice options; and
 (“systems designated to track, measure and improve a business process performance in a variety of aspects of the outcomes systematically in an automated fashion, such as diagnosis of diseases (diagnostic outcomes), prediction of the impact (prognostic outcomes), treatment selection to cure the diseases (treatment outcomes), healthcare service performance (service outcome), communications with patients and business associates (communication outcome), patient attitude and happiness (satisfaction/mentality Outcomes), performance in the steps and whole healthcare process (workflow outcomes), performance in accessing/utilizing information in the steps and whole healthcare process (information flow outcomes), efficiency and effectiveness of management and planning (management outcomes) and cost and benefits (financial outcomes), etc” (Paragraph 0006)); and
an output module for providing an output responsive to said query based on said output information (“outcome module identifies a specific outcome for analysis based on user input” (Paragraph 0010)).  
Examiner Notes: facility data outcomes are facility specific and more specifically treatment outcomes would be alternative practice option specific
But does not disclose:
an input module for receiving input information based on a query by a user, said query involving comparison, relative to specified criteria, of outcomes (clinical and cost) associated with alternative practice options for addressing a given condition in a given medical environment;
However, Fidone teaches:
an input module for receiving input information based on a query by a user (“The user may select the type of comparison the user wishes to see” (Paragraph 0122)), said query involving comparison, relative to specified criteria, of outcomes (clinical and cost) associated with alternative practice options for addressing a given condition in a given medical environment (“Actual and scheduled charges compared to the baseline cost to treat for the facility” (Paragraph 0123), “The actual and scheduled charges compared against a peer group of physicians treating similar patients” (Paragraph 0124), and “the baseline cost to treat may be modified at one or more points during a patient visit based on how the patient progresses, the outcome of one or more procedures” (Paragraph 0136));
Shen and Fidone are analogous to the claimed invention because they are in the field of making improvements in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Shen’s system for comparing outcomes of medical facilities for alternative treatments, receiving a query and determining an output about possible outcomes by analyzing statistical data, and providing the information to the user to incorporate the teachings of Fidone and receive input information based on a query by the user, with the user query involving comparisons of clinical and cost outcomes of alternative treatments. The addition of receiving input information based on a query by the user, with the user query involving comparisons of clinical and cost outcomes of alternative treatments would help to “analyze a medical treatment plan for a patient having a medical condition and determines a value of health care of the plan” hopefully keeping cost low and clinical outcomes as expected. 

Regarding claim 2, Shen in view of Fidone teaches the system of claim 1.
Shen further discloses:
wherein said input module is operative for receiving information concerning said practice options and said criteria for comparing said outcomes (“Outcome module 130 compares different patient care process performances and generates its prospective Outcome Reports. For example, Clinical Outcomes (clinical complications) and Financial Outcomes (such as costs) can be analyzed patients used the ACC References vs. ACR References in similar patient population” (Paragraph 0324) and “providers apply specific references to their patients based on different industrial or organization's requirements. For example, the physician Group A utilize ACC (American College of Cardiology) Clinical Practice Guidelines and Group B utilize ACR (American College of Radiology) Clinical Practice Guidelines for Medical Imaging in the patient care process of test selection” (Paragraph 0323)).
But does not disclose:
via a user interface of a client device
However, Fidone further discloses:
via a user interface of a client device (“The user devices 104-110 generally denote devices used by health care providers or their assistants to access, provide, update, or remove information associated with patient electronic medical records (EMRs), health care costs, and health care value measurements” (Paragraph 0034)).
Shen and Fidone are analogous to the claimed invention because they are in the field of making improvements in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Shen in view of Fidone’s system for receiving information from a query by the user, determining outcomes based on the query, accessing statistical data, and providing a output in response to the query to further incorporate the teachings of Fidone and preform the actions via a user interface on a user device.  The addition of preforming the actions via a user interface on a user device “provides functionality for users of the system 500 to view the health care value continuum” (Paragraph 0093).

Regarding claim 5, Shen in view of Fidone teaches the system of claim 1.
Shen further discloses:
wherein said practice options concern first and second facility policy options (“Reference module 120 stores references for each healthcare process step such as industrial standards, national guidelines, other professional standards, expert recommendations, service rules, new study findings and discoveries, or organizational goals/policies” (Paragraph 0031)) regarding one of length of stay, number of treatment events, and timing of treatment events (“showing, for each patient, the final diagnosis, the initial visit date, the final visit date, the number of visits, the number of tests performed, and the time to make the diagnosis and the total costs” (Paragraph 0286)).

Regarding claim 7, Shen in view of Fidone teaches the system of claim 1.
Fidone further discloses:
wherein said facility data comprises historical information regarding outcomes for said alternative practice options (“allowing the physician provider to quickly and accurately analyze the proposed treatment plan for the patient and patient visit, especially in view of historical data for similar diagnoses and similarly-situated patients as processed using the analytics routines of the HVA server” (Paragraph 0212)).
Shen and Fidone are analogous to the claimed invention because they are in the field of making improvements in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Shen in view of Fidone’s system for receiving information from a query by the user, determining outcomes based on the query, accessing statistical data, and providing a output in response to the query to further incorporate the teachings of Fidone and have facility data include historical information associated with the outcomes of treatment options. The addition of having facility data include historical information associated with the outcomes of treatment options would also assist in “providing the most recent costs pertaining to the physician orders” (Paragraph 0089).

Regarding claim 8, Shen in view of Fidone teaches the system of claim 1.
Fidone further discloses:
wherein said facility data comprises cost information (“facility charges and costs are typically a direct result of physician orders. These facility charges may include” (Paragraph 0061)) concerning equipment associated with said first and second alternative practice options (“Medical and Surgical Supplies—general devices, such as oxygen, IV solutions” (Paragraph 0066) and “Medical and Surgical Supplies—sterile devices” (Paragraph 0067)).
Examiner Notes: physician orders would coincide with procedures or treatments 
Shen and Fidone are analogous to the claimed invention because they are in the field of making improvements in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Shen in view of Fidone’s system for receiving information from a query by the user, determining outcomes based on the query, accessing statistical data, and providing a output in response to the query to further incorporate the teachings of Fidone and have facility data include cost information associated with equipment needed for the treatment options. The addition of having facility data include cost information associated with equipment needed for the treatment options would  serve as a “look ahead” feature that allows a health care provider to compare a patient's current costs against cost trends from similar patients to show how the patient's current costs are tracking” (Paragraph 0074).

Regarding claim 10, Shen in view of Fidone teaches the system of claim 1.
Shen further discloses:
wherein said processing platform further accesses one or more databases including health care information concerning one of reimbursements, payments, financial incentives, and penalties (“Financial outcomes include reimbursement status, financial benefits and costs” (Paragraph 0286)) associated with said first and second alternative practice options (“Financial Outcomes (such as costs) can be added to analyze these patients with the new medication treatment compared to the Standard of care” (Paragraph 0305)).

Regarding claim 12, Shen in view of Fidone teaches the system of claim 1.
Shen further discloses:
 (“Satisfaction outcome is used to measure patient's happiness and satisfaction to an aspect of healthcare service, such as speed of care (testing or other procedures) and waiting time for care” (Paragraph 0152)).

Regarding claim 13, Shen in view of Fidone teaches the system of claim 1.
Shen further discloses:
wherein said output provides information concerning staffing requirements associated with said first and second alternative practice options (“illustrate exemplary utilization outcome analysis GUIs from Outcome module 130. Utilization outcome is used to measure resource utilization: volumes, costs, labors and distributions. Utilization outcome can be evaluated by comparing the resource utilization for one group of resources with the resource utilization of another group of resources” (Paragraph 0134)).

Claims 3-4, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 20140025390) in view of Fidone (U.S. Pub. No. 20180366213) in further view of Papageorge (U.S. Pat. No. 6,584,445).
Regarding claim 3, Shen in view of Fidone teaches the system of claim 1.
While Shen in view of Fidone teaches the system of claim 1, but does not disclose:
wherein said practice options concern first and second different medical procedures for addressing a medical condition.
However, Papageorge teaches:
wherein said practice options concern first and second different medical procedures for addressing a medical condition (“Determine the etiologies, forms, and natural history of a disease” (Col. 8, Lines 13-14), “Identify all treatments that can be used” (Col. 8, Line 17), and “Resolve whether one treatment is favored despite factors in each case, and why” (Col.8, Lines 20-21)).
Examiner Notes: treatments can include different types of medical procedures
Shen, Fidone, and Papageorge are analogous to the claimed invention because they are in the field of making improvements in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Shen in view of Fidone’s system for receiving information from a query by the user, determining outcomes based on the query, accessing statistical data, and providing a output in response to the query to incorporate the teachings of Papageorge and have practice options include different medical procedures for the same condition. The addition of having practice options include different medical procedures for the same condition would allow patients to have options and “more knowledgeably discuss the merits of each option both from clinical and non-clinical perspectives, permitting more informed treatment choices” (Col. 7, Lines 44-47).

Regarding claim 4, Shen in view of Fidone teaches the system of claim 1.
While Shen in view of Fidone teaches the system of claim 1, but does not disclose:
wherein said practice options concern first and second different technologies for addressing a medical condition.
However, Papageorge teaches:
wherein said practice options concern first and second different technologies for addressing a medical condition (“Determine the etiologies, forms, and natural history of a disease” (Col. 8, Lines 13-14), “Identify all treatments that can be used” (Col. 8, Line 17), and “Resolve whether one treatment is favored despite factors in each case, and why” (Col.8, Lines 20-21)).
Examiner Notes: treatments can include different types of technologies used to address medical conditions
Shen, Fidone, and Papageorge are analogous to the claimed invention because they are in the field of making improvements in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Shen in view of 

Regarding claim 9, Shen in view of Fidone teaches the system of claim 1.
While Shen in view of Fidone teaches the system of claim 1, but does not disclose:
wherein said statistical data is obtained from peer reviewed studies of outcomes for said first and second alternative practice options.
However, Papageorge teaches:
wherein said statistical data is obtained from peer reviewed studies of outcomes for said first and second alternative practice options (“This information is processed by the system which has statistical information about the particular medical condition, the various treatment options, the treatment effectiveness, financial impact, and current disease-related data from the medical literature” (Col. 4, Lines 18-23)).
Shen, Fidone, and Papageorge are analogous to the claimed invention because they are in the field of making improvements in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Shen in view of Fidone’s system for receiving information from a query by the user, determining outcomes based on the query, accessing statistical data, and providing a output in response to the query to incorporate the teachings of Papageorge and have statistical data obtained from peer review studies of treatment options. The addition of having statistical data obtained from peer review studies of treatment options would 

	Regarding claim 11, Shen in view of Fidone teaches the system of claim 1.
While Shen in view of Fidone teaches the system of claim 1, but does not disclose:
	wherein said output provides a cost comparison concerning said first and second alternative practice options
	However, Papageorge teaches:
	wherein said output provides a cost comparison concerning said first and second alternative practice options (“All parties (physicians, patients, and insurers) will thus have more information than is now available to assess the costs, risks, and benefits of each treatment option for one condition” (Col. 7, Lines 41-44)).
	Shen, Fidone, and Papageorge are analogous to the claimed invention because they are in the field of making improvements in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Shen in view of Fidone’s system for receiving information from a query by the user, determining outcomes based on the query, accessing statistical data, and providing a output in response to the query to incorporate the teachings of Papageorge and provide cost comparisons for treatment options. The addition of providing cost comparisons for treatment options would allow patients to “more knowledgeably discuss the merits of each option both from clinical and non-clinical perspectives, permitting more informed treatment choices” (Col. 7, Lines 44-47).

Regarding claim 14, Shen in view of Fidone teaches the system of claim 1.
While Shen in view of Fidone teaches the system of claim 1, but does not disclose:
	wherein said output provides information concerning burdening of specific resources associated with said first and second alternative practice options.

	wherein said output provides information concerning burdening of specific resources associated with said first and second alternative practice options (“On electronic platforms, the patient will read screen text explaining the disease and all treatment options” (Col. 6, Lines 66-67)).
	Shen, Fidone, and Papageorge are analogous to the claimed invention because they are in the field of making improvements in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Shen in view of Fidone’s system for receiving information from a query by the user, determining outcomes based on the query, accessing statistical data, and providing a output in response to the query to incorporate the teachings of Papageorge and have the output provide information concerning burdening of specific resources. The addition of having the output provide information concerning burdening of specific resources would allow patients to “more knowledgeably discuss the merits of each option both from clinical and non-clinical perspectives, permitting more informed treatment choices” (Col. 7, Lines 44-47).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 20140025390) in view of Fidone (U.S. Pub. No. 20180366213) in further view of Monier (U.S. Pub. No. 20160063212).
Regarding claim 6, Shen in view of Fidone teaches the system of claim 1.
While Shen in view of Fidone teaches the system of claim 1, but does not disclose:
wherein said facility data comprises demographic information regarding a patient population of said facility.
However, Monier teaches:
wherein said facility data comprises demographic information regarding a patient population of said facility (“Patients of these populations are matched on the basis of factors like age, gender, and other study-specific variables identified by the investigators of the study to confound the study outcome” (Paragraph 0008)).
. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Papageorge (U.S. Pat. No. 6,584,445) in view of Wennberg (U.S. Pub. No. 20070078680).
Regarding claim 15, Papageorge teaches:
identifying a first primary medical procedure and a second primary medical procedure (“Identify all treatments that can be used” (Col. 8, Line 17)) for treating a given medical condition;
determining, using said population model for said medical facility, a statistical estimate of secondary medical care associated with each of said first and second primary medical procedures, said secondary medical care being associated with at least one of complications, morbidity and mortality due to said first or second primary medical procedures (“gives estimated direct costs of each option (which vary based on different morbidity and mortality rates by the specific form of a disease) and indirect costs, (i.e., the patient's income earning/loss potential before and after treatment)” (Col. 5, Lines 48-52));
accessing a database of cost information to obtain secondary care cost information for said secondary medical care (“The cost of each treatment is computed based on the type of MVD, patient income and discount rate, major post-operative complication rates, and the direct costs of surgery” (Col. 9, Lines 66-67 & Col. 10, Line 1)); and
(“select the best treatment based upon the latest statistical findings, cost factors, and their patient's expressed lifestyle choices and preferences” (Col. 1, Lines 53-56)).
But does not disclose:
A method for use in comparing longitudinal costs associated with a medical facility for alternative medical procedures, comprising:
developing a population model for said medical facility relating to a patient population expected to be treated for said given medical condition using one of said first and second primary medical procedures;
However, Wennberg teaches:
A method for use in comparing longitudinal costs associated with a medical facility for alternative medical procedures (“methods, and/or devices relating to determining the longitudinal efficiency and cost-effectiveness of services provided by healthcare providers” (Paragraph 0009)), comprising:
developing a population model for said medical facility (“creation of populations and development of robust measures for these populations” (Paragraph 0042) and “ identifies populations loyal to physician groups and/or hospitals” (Paragraph 0042)) relating to a patient population expected to be treated for said given medical condition using one of said first and second primary medical procedures (“accessing patient data associated with a patient population, applying a predictive model to the patient data to determine the number of times that a healthcare measure is expected to occur” (Paragraph 0014));
Papageorge and Wennberg are analogous to the claimed invention because they provide ways for improvement in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Papageorge’s method for identifying medical treatment options, developing a population model determining the number of patients to be 

Regarding claim 16, Papageorge in view of Wennberg teaches the method of claim 15.
Wennberg further discloses:
wherein said population model includes an estimate of a number of patients expected to be treated for said given medical condition (“the number of expected occurrences of a measure is compared with the number of actually observed occurrences of that measure within a particular patient population” (Paragraph 0011)) in a defined time range (“periods may be evaluated such as periods up to about 60 months, 36 months, 24 months, 12 months, and 6 months” (Paragraph 0046)).
Examiner Notes: Wennberg discloses that measures can be treatments. 
Papageorge and Wennberg are analogous to the claimed invention because they provide ways for improvement in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Papageorge in view of Wennberg’s method for identifying treatment options for a particular medical condition, creating a model of patients treated with one of the treatments, determine if secondary treatment is needed for either of the treatment options, accessing cost of the secondary treatment, and comparing longitudinal cost of treatment options to further incorporate the teachings of Wennberg and include an estimated number of patients expected to treated for a specific medical condition in a given time period. The addition of including an estimated . 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Papageorge (U.S. Pat. No. 6,584,445) in view of Wennberg (U.S. Pub. No. 20070078680) in further view of Monier (U.S. Pub. No. 20160063212).
Regarding claim 17, Papageorge in view of Wennberg teaches the method of claim 15.
While Papageorge in view of Wennberg teaches the method of claim 15, but does not disclose:
wherein said population model includes demographic information about said patient population.
However, Monier teaches:
wherein said population model includes demographic information about said patient population (“Patients of these populations are matched on the basis of factors like age, gender, and other study-specific variables identified by the investigators of the study to confound the study outcome” (Paragraph 0008)).
Papageorge, Wennberg, and Monier are analogous to the claimed invention because they provide ways for improvement in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Papageorge in view of Wennberg’s method for identifying treatment options for a particular medical condition, creating a model of patients treated with one of the treatments, determine if secondary treatment is needed for either of the treatment options, accessing cost of the secondary treatment, and comparing longitudinal cost of treatment options to incorporate the teachings of Monier and include demographic information for the patient population. The addition of including demographic information for the patient population would help in eliminating “erroneous estimates of the effect of the drug on treatment response” (Paragraph 0008). 

Regarding claim 18, Papageorge in view of Wennberg teaches the method of claim 15.

wherein said step of determining comprises obtaining study information from medical studies regarding said secondary medical care associated with each of said first and second primary medical procedures and applying said study information to said population model.
However, Monier teaches: 
wherein said step of determining comprises obtaining study information from medical studies regarding said secondary medical care associated with each of said first and second primary medical procedures (“Medical guidelines for treating a patient are typically created by health care agencies or institutions, e.g., American Heart Association, hospital, medical authorities or health maintenance organizations” (Paragraph 0005) and “Medical experts who review clinical and research studies oftentimes assemble these guidelines based on results of these studies, which in some instances involve large and diverse patient populations” (Paragraph 0005)) and applying said study information to said population model (“application of clinical treatment guidelines from a large corpus of clinical data” (Paragraph 0011) and “generating medical guidelines based on training a model for a specified patient population” (Paragraph 0020)).
Papageorge, Wennberg, and Monier are analogous to the claimed invention because they provide ways for improvement in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Papageorge in view of Wennberg’s method for identifying treatment options for a particular medical condition, creating a model of patients treated with one of the treatments, determine if secondary treatment is needed for either of the treatment options, accessing cost of the secondary treatment, and comparing longitudinal cost of treatment options to incorporate the teachings of Monier and obtain study information form medical studies and applying it to the population. The addition of obtaining study information form medical studies and applying it to the population would help in eliminating “erroneous estimates of the effect of the drug on treatment response” (Paragraph 0008).

s 19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Papageorge (U.S. Pat. No. 6,584,445) in view of Wennberg (U.S. Pub. No. 20070078680) in further view of Shen (U.S. Pub. No. 20140025390).
Regarding claim 19, Papageorge in view of Wennberg teaches the method of claim 15.
While Papageorge in view of Wennberg teaches the method of claim 15, but does not disclose:
wherein said step of accessing said database comprises accessing a public database including regulatory information concerning one of reimbursements, payments, financial incentives, and penalties associated with at least one of said first and second primary medical procedures and said secondary medical care.
However, Shen teaches:
wherein said step of accessing said database comprises accessing a public database including regulatory information (“Reference module 120 stores references for each healthcare process step such as industrial standards, national guidelines, other professional standards, expert recommendations, service rules, new study findings and discoveries, or organizational goals/policies” (Paragraph 0031)) concerning one of reimbursements, payments, financial incentives, and penalties associated with at least one of said first and second primary medical procedures and said secondary medical care (“Financial outcome can be evaluated by comparing the outcome from one group of healthcare services with the outcome of another group of healthcare services. It can also be used to compare the financial outcome of healthcare services with requirements from Reference module” (Paragraph 0285) and “Financial outcomes include reimbursement status, financial benefits and costs” (Paragraph 0286)).
Examiner Notes: healthcare services include different treatment paths or options. 
Papageorge, Wennberg, and Shen are analogous to the claimed invention because they provide ways for improvement in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Papageorge in view of Wennberg’s method for identifying treatment options for a particular medical condition, creating a model 

Regarding claim 23, Papageorge in view of Wennberg teaches the method of claim 15.
While Papageorge in view of Wennberg teaches the method of claim 15, but does not disclose:
further comprising operating said processor to provide outcome information other than said longitudinal costs.
However, Shen teaches:
further comprising operating said processor to provide outcome information other than said longitudinal costs (“There are many different outcomes in the healthcare field. Exemplary outcomes addressed herein include clinical outcomes, diagnostic outcomes, treatment outcomes, utilization outcomes, communication outcomes, service outcomes, management outcomes and financial outcomes, etc.” (Paragraph 0054)).
Papageorge, Wennberg, and Shen are analogous to the claimed invention because they provide ways for improvement in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Papageorge in view of Wennberg’s method for identifying treatment options for a particular medical condition, creating a model of patients treated with one of the treatments, determine if secondary treatment is needed for either of the treatment options, accessing cost of the secondary treatment, and comparing longitudinal cost of treatment options to incorporate the teachings of Shen and provide outcome information other than 

Regarding claim 24, Papageorge in view of Wennberg in further view of Shen teaches the method of claim 23.
Shen further discloses:
wherein said outcome information comprises information regarding one of levels of patient satisfaction, staffing requirements and burden to specific resources of said facility (“There are many different outcomes in the healthcare field. Exemplary outcomes addressed herein include clinical outcomes, diagnostic outcomes, treatment outcomes, utilization outcomes, communication outcomes, service outcomes, management outcomes and financial outcomes, etc.” (Paragraph 0054)).
Examiner Notes: Shen discloses that outcomes can include satisfaction outcome. Satisfaction outcome is used to measure patient's happiness and satisfaction to an aspect of healthcare service, such as speed of care (testing or other procedures) and waiting time for care. Shen also teaches utilization outcome is used to measure resource utilization: volumes, costs, labors and distributions.
Papageorge, Wennberg, and Shen are analogous to the claimed invention because they provide ways for improvement in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Papageorge in view of Wennberg’s method for identifying treatment options for a particular medical condition, creating a model of patients treated with one of the treatments, determine if secondary treatment is needed for either of the treatment options, accessing cost of the secondary treatment, and comparing longitudinal cost of treatment options to further incorporate the teachings of Shen and provide outcome information regarding . 

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Papageorge (U.S. Pat. No. 6,584,445) in view of Wennberg (U.S. Pub. No. 20070078680) in further view of Fidone (U.S. Pub. No. 20180366213).
Regarding claim 20, Papageorge in view of Wennberg teaches the method of claim 15.
While Papageorge in view of Wennberg teaches the method of claim 15, but does not disclose:
wherein said step of accessing said database comprises obtaining facility data, specific to said medical facility, regarding cost information associated with at least one of said first and second primary medical procedures and said secondary medical care.
However, Fidone teaches:
wherein said step of accessing said database comprises obtaining facility data, specific to said medical facility (““cost to treat” values may be determined empirically by examining historical costs of treatment over time at a particular facility or group of facilities” (Paragraph 0051)), regarding cost information associated with at least one of said first and second primary medical procedures and said secondary medical care (“facility charges and costs are typically a direct result of physician orders” (Paragraph 0061)).
Examiner Notes: physician orders would coincide with procedures or treatments 
Papageorge, Wennberg, and Fidone are analogous to the claimed invention because they provide ways for improvement in healthcare. Therefore, it would have been obvious to someone of ordinary skill 

Regarding claim 21, Papageorge in view of Wennberg teaches the method of claim 15.
While Papageorge in view of Wennberg teaches the method of claim 15, but does not disclose:
wherein said step of accessing said database comprises obtaining cost information concerning equipment associated with said first and second primary medical procedures.
However, Fidone teaches:
wherein said step of accessing said database comprises obtaining cost information concerning equipment (“Medical and Surgical Supplies—general devices, such as oxygen, IV solutions” (Paragraph 0066), “Medical and Surgical Supplies—sterile devices” (Paragraph 0067), “Room (base on room type, such as private or semi-private rooms, ICU, CCU, and other)—number of nights in each room type” (Paragraph 0062)) associated with said first and second primary medical procedures (“facility charges and costs are typically a direct result of physician orders” (Paragraph 0061)).
Examiner Notes: physician orders would coincide with procedures or treatments 
Papageorge, Wennberg, and Fidone are analogous to the claimed invention because they provide ways for improvement in healthcare. Therefore, it would have been obvious to someone of ordinary skill 

Regarding claim 22, Papageorge in view of Wennberg teaches the method of claim 15.
While Papageorge in view of Wennberg teaches the method of claim 15, but does not disclose:
wherein said step of operating a processor comprises providing an output detailing said longitudinal costs.
However, Fidone teaches:
wherein said step of operating a processor comprises providing an output detailing said longitudinal costs (“the HVA server 1302 is able to efficiently deliver value and cost details at the request of the HVA client 1308” (Paragraph 0179) and Figure 8B (shows a detailed breakdown of cost assigned to each portion of treatment)).
Papageorge, Wennberg, and Fidone are analogous to the claimed invention because they provide ways for improvement in healthcare. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Papageorge in view of Wennberg’s method for identifying treatment options for a particular medical condition, creating a model of patients treated with one of the treatments, determine if secondary treatment is needed for either of the treatment options, accessing cost of the secondary treatment, and comparing longitudinal cost of treatment options to incorporate the teachings of Fidone and provide an output detailing longitudinal cost. 820 includes charge code, description, cost, and a comparison to the number (percentage) of visits with the same charge code” (Paragraph 0153).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ng (U.S. Pub. No. 20210158909) teaches a method for generating personalized treatment options and outcome estimates. Additionally, Ng teaches that a cost comparison goes into making treatment option decisions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATYANA N GRANT whose telephone number is (571)272-8067. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.G./Examiner, Art Unit 3626  
                                                                                                                                                                                                      
/EVANGELINE BARR/Primary Examiner, Art Unit 3626